Case 1:20-cv-23701-RNS Document 4 Entered on FLSD Docket 09/08/2020 Page 1 of 2



                              United States District Court
                                        for the
                              Southern District of Florida

  Alex Anderson, Plaintiff,                 )
                                            )
  v.                                        )
                                            ) Civil Action No. 20-23701-Civ-Scola
  Unknown Deft ‘1’, and others,             )
  Defendants.                               )

                                Order Dismissing Case
        This matter is before the Court on an independent review of the record.
 Plaintiff Alex Anderson, proceeding pro se, initiated this action on September 4,
 2020, pursuant to 42 U.S.C. § 1983, alleging that various unnamed employees
 of TD Bank violated his rights under the Fourteenth Amendment to the U.S.
 Constitution. (ECF No. 1 at 24.)
        This case is essentially a dispute over the Plaintiff’s dissatisfaction with
 TD Bank’s customer service coupled with a billing discrepancy on the Plaintiff’s
 account statements concerning less than $500. (Id. at 10, 16.) The Plaintiff
 claims that his constitutional rights were violated when he arrived at a TD Bank
 location in July 2020 and certain unnamed employees of TD Bank refused to
 issue him a replacement debit card without an appointment. In other words, he
 appears to claim that a private bank’s no-walk-ins policy is unconstitutional.
 The Plaintiff also claims that either $411 or $415.22 has gone unaccounted for
 from his bank statements. Specifically, he alleges that TD Bank and accomplices
 “swindle[d]” this sum from him. (Id. at 16.) He further complains about the lack
 of progress in “a purported investigation” commenced by TD Bank into these
 matters. (Id. at 17.) Finally, as compensation for the purported wrongdoing, the
 Plaintiff demands $75,000 in compensation plus $10,000 in “court cost[s] and
 legal fees.” (Id. at 27.) The latter request is particularly perplexing given that the
 Plaintiff has appeared pro se and he has a pending motion for leave to proceed
 in forma pauperis (i.e., without paying court costs).
        The complaint provides no explanation for how any of the aforementioned
 conduct was unconstitutional. “Furthermore, a bank and its employees are not
 state actors” for purposes of § 1983. House v. Debbie, Case No. 3:09-CV-P938-
 H, 4 (W.D. Ky. Aug. 5, 2010); see also Hill v. Lee Cnty. Sheriff's Office, Case No.
 2:11-cv-242, 13 (M.D. Fla. Sep. 24, 2012) (“Private banks (and their executives)
 are not "state actors.’”). In the alternative, the Plaintiff states that if the case does
 not set forth a constitutional violation (and it does not) “then might the case
 sufficiently implicate a violation of the (1964) Civil Rights Public Accommodation
Case 1:20-cv-23701-RNS Document 4 Entered on FLSD Docket 09/08/2020 Page 2 of 2



 Act?!” (ECF No. 1 at 24 (punctuation in original).) The answer is no. And a
 complaint cannot invoke federal jurisdiction rhetorically; it must affirmatively
 and plausible allege its existence, which this complaint does not do.
        Even absent these jurisdictional shortcomings, the Court would dismiss
 this frivolous action. “[D]istrict courts have the inherent power to sua sponte
 dismiss frivolous suits without giving notice to the parties.” Davis v. Kvalheim,
 261 F. App’x 231, 234-35 (11th Cir. 2008). Here, the complaint is “clearly
 baseless and without arguable merit in fact.” Id. As a result, this case is
 dismissed under both the Court’s inherent authority and 28 U.S.C. §
 1915(e)(2)(B)(i). Id.
        The Clerk is instructed to close this case and mail a copy of this order to
 the Plaintiff at the address listed below. All pending motions, if any, are denied
 as moot.
        Done and ordered, in chambers, at Miami, Florida on September 8, 2020.


                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge

 Copies to:
 Alex Anderson
 1603 NW 7th Ave
 Miami, FL 33136
